DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-20 as filed on 9 September 2020 were examined and rejected in an Office action mailed on 7 March 2022.  Applicant responded on 7 June 2022.  The instant Office action contains rejections not necessitated by Applicant’s amendments.  Any inconvenience this may case Applicant is regretted.  Therefore this Office action is non-final.
Claims 1-20 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The Examiner somewhat uses the terms “cultivar” and “variety” interchangeably in this Office Action.  A “cultivar” is merely a “cultivated” variety, and therefore, in this context the words can be used interchangeably.

No request for information under 37 CFR § 1.105 is made because Applicant teaches the breeding history in the specification on pages 8=9 and the IDS transmittal letter of 20 December 2020.

The examiner notes Applicant’s assurance that a deposit will be made under the terms of the Budapest treaty and that the claims and specification will be amended.  Response, pp. 6-7.  This would positively impact the objections to the claims and specification infra.  This would also positively impact the rejection sunder 35 USC 112 infra.

Background on State of the Art and Issues in This Application
3.	As discussed, above, in the section about the background for the state of the art and the issues, a cultivar is distinguished from other plants of the same species by DUS traits and/or by genetic fingerprint.  In the United States, the genetic variation for commercial varieties of soybeans is limited with only three ancestors providing 50% of all the genes which may limit the potential for genetic improvement of soybeans.  E.g. Moore (2008) Farm Industry News) (“A Shallow Gene Pool”), p. 3. 
In Fehr (1987) (“Principles of Cultivar Development”), the backcross method is described as restoring 75% of the recurrent parent genome after the first backcross and restoring 87.5% of the recurrent parent genome after the second backcross (see Fig. 28-1,  p. 362).  

Claim Interpretation
4.	Claims 10-13 involve a plant of soybean variety 91150428 comprising a single locus conversion.  The claim requires that the plant is of variety 91150428, and it is understood that any seeds of this variety will produce plants having the distinct, uniform, and stable (DUS) traits that distinguish the variety over other varieties of soybean; such as the traits listed in Table 1 on page 9 of the specification.  For this reason, it is understood that the claimed plant having a single locus conversion will retain the DUS of variety 91150428 except for the single locus conversion.
Furthermore, the limitation "a single locus conversion" is specifically defined in the instant specification.  Spec., para. 0067.  This definition is consistent as producing a plant that differs genetically from the plant represented by the deposited seeds at only a single locus.  Therefore, the Examiner interprets the above claims as being directed to a plant of soybean cultivar 91150428 that was transformed with a transgene or had one locus introduced by a backcrossing technique.  The paragraph 0067 definition is interpreted as taking precedence over the broad definition of “a” in paragraph 0243.

Withdrawal of Objections and Rejections
5.	The objection to the specification regarding paragraph 0071 is withdrawn in view of Applicant’s amendments. 
6.	The objection to claims 9 and 12 is withdrawn in view of Applicant’s amendments to the claims.
7.	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of its use of the word “defined” is withdrawn in view of Applicant’s amendments to the claim.

Specification
8.	The disclosure is objected to because of the following informalities.  
The disclosure is objected to because the deposit information on page 49 does not provide the deposit number; instead “______“ is present as a placeholder for accession number.  Furthermore, the specification recites “______” instead of the deposit date.
The examiner notes Applicant’s assurances regarding making a deposit and amending the specification.

Claim Objections
9.	Claims 1, 5 and 13 are objected to because of the following informalities.
Claims 1 and 13 are objected to because they include the placeholder “______“ instead of the deposit number.
Appropriate correction is requested.
The examiner notes Applicant’s assurances regarding making a deposit and amending the claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 10-11, 13, 16-17 and 18 are rejected because they recite the limitation “soybean cultivar 91150428.”  The meaning of “91150428” in particular is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  
The term "91150428" is not known in the art, and the use of said name by itself does not carry art-recognized limitations defining the specific characteristics or essential characteristics that are associated with this denomination.  In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of a soybean plant that encompasses all of its traits except by deposit.  Thus the term in question lacks a general art-accepted meaning and Applicant does not explicitly define the term in the specification.  
Furthermore, the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
The examiner notes Applicant’s assurances regarding making a deposit and amending the claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention features novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability. 
The specification does not disclose a repeatable process to obtain the plant and thus it is not apparent if the plant is readily available to the public. 
Applicant deposited seeds that were accepted under the terms of the Budapest Treaty.  Spec., p. 49.  Applicant also stated that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent.  Neither the specification or the claims, however, contain the deposit number.
The examiner notes Applicant’s assurances regarding making a deposit and amending the claims.


35 USC § 103 – Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eby,  US Patent No. 9,591,827 (2017) (2017) (the '827 Patent) in view of de Beuckleer (US Patent No. 8,017,756 (2011))..
This rejection is modified from the rejection posted on 7 March 2022.  Applicant’s arguments are considered to the extent they read on the instant rejection.  With the response filed on 7 June 2022, Applicant also filed an affidavit by Dr. Eby signed 7 June 2022.
The instant claims are drawn to soybean variety 91150428, methods of using it, and products and plants produced from it.  Eby teaches soybean cultivar 57160653 and parts thereof(claims 1-4).  Eby describes cultivar 57160653 by a deposit with the accession number PTA-122883 and the traits recited in Table 1 (Cols 6-7).  Based on the   As can be seen in the table below, the characteristics listed in the first 10 lines are identical or very similar.  
Furthermore, the 57160653 variety was also known as the 11 KA71163-56-06 line. Iddd., col 6, last 2 paras. Under the designation of 11 KA71163-56-06, it was one of the recurrent parents of the instant claimed 09170524 cultivar. The '527 Patent also teaches locus conversions. E.g., col. 25. One of ordinary skill in the art would expect there to be minor differences between the instant 09170524 cultivar and the 11 KA71163-56-06 recurrent parent.


91150428
57160653
1
Seed coat
Yellow
Yellow
2
Luster
Dull
Dull
3
Cotyledon
Yellow
Yellow
4
Shape
Ovate
Ovate
5
Habit
Indeterminate
Indeterminate
6
Flower
Purple
Purple
7
Hilum
Gray
Gray
8
Pubescence
Gray
Gray
9
Pod
tan
Tan
10
Maturity
2.4
2.4

lodging
7.4
6.4

height
76
102


GM_A19788
ROUNDUP
GM_A19788
ROUNDUP


rhg1
rhg1


Rps 1c
Rps 1c


GM_A92205dicamba
GM_A92205
Dicamba
Seed size

2668
2991
Protein

35.5
34.5
Oil

18.6
19.1


Both cultivars use the Rgh1 and Rps1c genes for disease resistance, as well as the GM_A19788 and GM_A92205 events for herbicide resistance.  The values for protein and oil content are comparable.  
Regarding the other trait differences, most are merely in degree and not in kind, and would be expected by one of ordinary skill in the art.
Variant traits, however, can arise from several sources.  They can be brought in during backcrossing or during direct introduction of a transgene.  Eby, ‘827 col. 24, ll. 5-6.  Both Eby and the instant specification contemplate pedigree breeding.  Id., col. 23 & Spec., p. 33.  Eby also teaches closely related soybean plants.  Eby ‘827 Patent, col. 23., ll. 30-50.  The instant claimed soybeans are described as having the A5547-127 event which provides glufosinate resistance.  Spec., p. 8.  The source for this gene is referenced as the EE-GM2 event and cites to the Mason et al. Patent, UPS Patent No. 9,062,324 B2.  Backcrossing in this gene would reasonably be expected to bring in trait variation as can be seen below.
Boehm (2014), for example, teaches backcrossing a commercially valuable trait into a soybean trait over five generations.  Boehm (2014) (Masters Theses, Univ. Tenn.) “Molecular Marker Assisted Backcross Development and Evaluation of an Environmentally Friendly, Commercially Acceptable Low Seed Phytate Soybean,” p. iii (Introduction).  The gene of interest to Boehm is tightly linked with a gene controlling indeterminate growth.  Id., p. 14. In Maturity Group V soybeans, indeterminate growth can lead to excessive height and thus increased lodging.  Id., p. 29.  
Further, See the study by Hyten & Cregan, which sought to develop a marker system to avoid or reduce the linkage drag associated with adding by backcrossing the rhg1 gene.  Hyten & Cregan (2006) “Saturation of the rhg1 genomic region with SNP markers to determine linkage drag in resistant soybean cultivars and to demonstrate association analysis in soybean.” Int’l Plant and Animal Genome Conf.. 2006 (Jan. 13–17), San Diego, CA. p. 414.
Other influences can cause a variation of the traits observed in a cultivar.  For example, in Table 5.4, Boehm teaches variations of traits during 2012.  Id., p. 132.  Similarly, in Table 5.5, Boehm teaches variations of traits during 2013.  Id., p. 133.  And in Table 5.6, Boehm teaches variations of traits in 2012-2013 by locations.  Id., p. 134.  The variations observed by Boehm may reflect the backcross generation and/or the environment.  
Additionally, traits can be influenced by environmental conditions.  Plant height and seed fill/size can be influenced by the environment.  E.g., Lin et al. (2021) BMC Plant Biol 21:63.  Plant height being affected by a wide range of environmental conditions is confirmed by Yang et al.  Yang et al. (2021) BMC Plant Biol 21:63 (para. spanning cols. 1-2, p. 2).  
Lodging is effected by the environment and planting practices.  E.g., Ramli et al. (1980) Agronomy J 72 (6):904-06 “Influence of Induced Lodging on Pod Distribution and Seed Yield in Soybeans” (col. 1, para. 1); and Cooper (1971) Agronomy J 63 (3):490-93, “Influence of Soybean Production Practices on Lodging and Seed Yield in Highly Productive Environments,” (p. 492, col. 2).
Relative maturity can be influenced by growing  temperature and the amount of daylight.  ISU (2018) online (Iowa State Univ. (“ISU”) Extension and Outreach “Soybean Planting and Decision Tool,” ttps://crops.extension.iastate.edu/facts/soybean-planting-decision-tool”; see Fig. 4 ).  
Seed size is affected by weather conditions during seed-filling, particularly extreme late season stress.  Wiebold (2015) “Soybean-Seed-Size-Does Not-Affect-Yield-Performance,” CJ{2 and 5) (https://ipm.missouri.edu/ipcm/2008/11/).  Seed size  and can vary as much as 20% within a given variety.  Staton (2017) “Recommendations for planting large soybean seed, MSU Extension,” https://www.canr.msu.edu/news/recommendations_for_planting_large_soybean_seed; CJ{l).
Protein and oil concentrations can be affected by fertilizer application.  Assefa et al. (2019) Front Plant Sci 10:298, ( p. 10, left col., para. 2).
Thus it is clear that any variation in many of the traits between the instant cultivar and the other cultivars represented by the patent applications above can be accounted for by, e.g. differing environmental conditions or backcross generations.  The differences are in degree, not kind.  As none of the traits distinguish the instant cultivar from those claimed the applications listed above, these cultivars are not distinct from the instant claimed plant and thus are obvious variants.  Based on the information available to the Office, there is no way to assess what is expected or unexpected.
The Board of Patent Appeals and Interferences has considered similar fact patterns.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

MPEP § 2112.01
n a 1992 decision, the Board of Patent Appeals and Interferences decided a question as to whether a progeny plant resulting from a cross to bring in a pest resistance gene by backcrossing in was obvious or whether it resulted in a non-obvious plant.  Appellant cited to differences between the parents and the plant at issue.  USPTO, BPAI Final Decision, Ex parte C, 27 U.S.P.Q.2d 1492, 1497 (BPAI 1992).  The Board, however, held that to overcome a prima facie case of obviousness, the burden is on Applicant to establish differences and/or unobvious results.  Applicant must 
establish that the differences are of practical significance (citing to In re Merck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Klosak , 455 F.2d 1077, 173 USPQ 14 (CCPA 1972); In re D'Ancicco, 439 F.2d 1244, 169 USPQ 303 (CCPA 1971); In re Freeman, 573 F.2d 1237, 197 USPQ 464 (CCPA 1978); and Ex parte Gelles, 22 USPQ2d 1318 (BPAI 1992)).  

Id.  The prior art Patent Eby contemplates backcrossing (col. 24 (top)) to, for example, introduce herbicide resistance (col. 24 (bottom)).
In the McGowen decision, the Board returned to a similar fact pattern.  In this application, Appellant had brought in a declaration illustrating statistically significant differences.  But the Board found that to insufficient to overcome the prima facie case.  The Board held that the results must have a real practical significance.  USPTO, PTAB Final Decision, Ex parte McGowen, Appeal 2019-6060, 2020 BL 236240 (PTAB, 2020), 6 (citing with approval Wm. Wrigley Jr. Co v. Cadbury Adams USA LLC, 683 F.3d 1356, 1363, 03 U.S.P.Q.2d 1130, 1134 (Fed. Cir. 2012)).
The Board faulted the declaration for not distinguishing whether the differences were in degree or kind.  Id., at. 5-6.  The Board found that the differences in the claimed plant were insufficient to show a difference in kind and thus were insufficient under the Federal Circuit’s holding in Harris.  Id., at 6 (citing In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005)).
It is clear that any variation in many of the traits between the instant cultivar and the 49 other cultivars can be accounted for by, e.g. differing environmental conditions or backcross generations.  The differences are in degree, not kind.  As none of the traits distinguish the instant cultivar from those claimed the applications listed above, these cultivars are not distinct and thus are obvious variants.  There is no way for the Office for the office to assess what is expected or unexpected without more detailed knowledge of the plant donor traits and breeding history.
Furthermore, Applicant fails to provide any teachings regarding the statistical significance of the observed and recorded variations.

One of ordinary skill in the art would be motivated to introduce transgenes and single locus conversions into the plant of the plant of the ‘827 Patent.
Such transgenes or loci include those conferring male sterility, herbicide resistance, pest resistance (including insects), disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, as taught by Eby.  E.g. ‘827 Patent, col. 8 (1st full para.)  One of ordinary skill in the art would be been motivated to do so because would introduce further desired traits; for example insect resistance would allow the plants to grown in areas such insect pests or reduce the expense associated with pesticide application.  One of ordinary skill in the art would have crossed the resulting soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line, including Fl progeny seeds and plants, as taught by the ‘827 Patent.  Id., col. 7. (1st full para.). One of ordinary skill in the art would be motivated to do so because this would allow one to introduce new soybean lines with beneficial properties.
One of ordinary skill in the art would have produced commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil from the soybean, as taught by the ‘827 Patent.  Id., col 32 et seq. beginning with the heading(Industrial Uses.”  
Eby in the ‘827 Patent does not teach the A5547-127 event to add glufosinate resistance.  Before the effective filing date of the claimed invention however, it would have been obvious to one of ordinary skill in the art to introduce the A5547-127 event into a soybean cultivar by backcrossing.  One of ordinary skill in the art would have been motivated to do so because doing so would confer a herbicide resistance to glufosinate herbicides.  Additionally, Eby in the ‘827 Patent teaches introducing glufosinate resistance into the plant (column 8 (1st full para.)  The A5547-127 event is one way to achieve that, with the advantage that it does not otherwise compromise agronomic performance (de Beuckleer (col. 25, ll. 1-36; & col. 26,ll. 34-42).
Additionally, instant claims 1-20 are very similar to claims 1-19 of the Eby Patent. 
Thus instant claims 1-20 are obvious.
Update after Applicant’s Response
When Dr. Eby’s affidavit is read in view of the above, it fails to persuade for several reasons.  For example, reviewing Table 5.6 of Boehm (p. 134) shows marked variation of yield even with defined genetics.  The main data provided by Dr. Eby is a difference in yield.  Dr. Eby’s Table 1A and Table 1B presents and relies on differences in yields.  However, it compares differences in yields from two different years – this does not qualify as a side-by-side comparison.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


11.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of each of copending Application Nos.:  17/016,310; 17/016,289; 17/016,288; 17/016,286; 17/016,285; 17/016,284; 17/016,283; 17/016,279; 17/016,259; 17/016,854; 17/016,850; 17/016,248; 17/016,243; 17/016,241; 17/016,239; 17/016,226; 17/016,224;are 17/016,295; 17/016,292; 17/707,477; 17/707,487; 17/015,433; 17/015,557; 17/461,399; and 17/707,503..  Although the claims at issue are not identical, they are not patentably distinct.
This rejection is modified from the rejection posted on 7 March 2022.  Applicant’s arguments are considered to the extent they read on the instant rejection.  With the response filed on 7 June 2022, Applicant also filed an affidavit by Dr. Eby signed 7 June 2022.  Applicant also filed a terminal disclaimer.
For the above applications, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Further, as seen above, the prior art Eby Patent, US Patent No. 9,591,827 teaches adding a glufosinate resistance gene.  ‘827 Patent, col. 8 (1st full para.).  The A5547-127 event is an excellent way to achieve that, with the advantage that it does not otherwise compromise agronomic performance.  de Beuckleer (US Patent No. 8,017,756 (2011)) (col. 25, ll. 1-36; & col. 26,ll. 34-42).
The claims of the instant application and each of the above application serial numbers are patentably indistinct because the claims differ only in the name of the cultivars in the claims.  These names are in-house designations have no art accepted meaning.  The cultivars all share parents, 11KA71163-56-06 X (11KA71163-56-06(11KA71163-56-06 x OX3009B4-D0YN)) and were made by the same breeding steps.  All the soybean cultivars claimed in the instant and copending applications have yellow seed coats, a dull seed coat luster, yellow cotyledons, ovate leaflets, purple flowers, gray pubescence, tan pods, gray hila, the MON889788, A5547-127, and MON87708 events, the Rpslc Phytophthora root rot resistance allele, the rhg1 soybean cyst nematode resistance gene, and indeterminate growth.
The soybean cultivars claimed in the instant and copending applications also share similar values for relative maturity, lodging, plant height, seeds/lb, and% seed oil and protein, as shown in the Tables attached as appendices to this Office action.
The instant claimed plant is very similar to the plants in the above-cited applications.  The plants differ in some traits.  Variant traits, however, can arise from several sources.  They can be brought in during backcrossing or during direct introduction of a transgene.  Eby, ‘827 col. 24, ll. 5-6.  Both Eby and the instant specification contemplate pedigree breeding.  Id. col. 23 & Spec., p. 33.  Eby also teaches closely related soybean plants.  Eby ‘827 Patent, col. 23., ll. 30-50.  The instant claimed soybeans are described as having the A5547-127 event which provides glufosinate resistance.  Spec., p. 8.  The source for this gene is referenced as the EE-GM2 event and cites to the Mason et al. Patent, UPS Patent No. 9,062,324 B2.  Backcrossing in this gene would reasonably be expected to bring in trait variation as can be seen above.
Boehm (2014), for example, teaches backcrossing a commercially valuable trait into a soybean trait over five generations.  Boehm (2014) (Masters Theses, Univ. Tenn.) “Molecular Marker Assisted Backcross Development and Evaluation of an Environmentally Friendly, Commercially Acceptable Low Seed Phytate Soybean,” p. iii (Introduction).  The gene of interest to Boehm is tightly linked with a gene controlling indeterminate growth.  Id., p. 14. In Maturity Group V soybeans, indeterminate growth can lead to excessive height and thus increased lodging.  Id., p. 29.  
Further, See the study by Hyten & Cregan, which sought to develop a marker system to avoid or reduce the linkage drag associated with adding by backcrossing the rhg1 gene.  Hyten & Cregan (2006) “Saturation of the rhg1 genomic region with SNP markers to determine linkage drag in resistant soybean cultivars and to demonstrate association analysis in soybean.” Int’l Plant and Animal Genome Conf.. 2006 (Jan. 13–17), San Diego, CA. p. 414.
Other influences can cause a variation of the traits observed in a cultivar.  For example, in Table 5.4, Boehm teaches variations of traits during 2012.  Id., p. 132.  Similarly, in Table 5.5, Boehm teaches variations of traits during 2013.  Id., p. 133.  And in Table 5.6, Boehm teaches variations of traits in 2012-2013 by locations.  Id., p. 134.  The variations observed by Boehm may reflect the backcross generation and/or the environment.  
Clearly, traits can be influenced by environmental conditions.  Plant height and seed fill/size can be influenced by the environment.  E.g., Lin et al. (2021) BMC Plant Biol 21:63.  Plant height being affected by a wide range of environmental conditions is confirmed by Yang et al.  Yang et al. (2021) BMC Plant Biol 21:63 (para. spanning cols. 1-2, p. 2).  
Lodging is effected by the environment and planting practices.  E.g., Ramli et al. (1980) Agronomy J 72 (6):904-06 “Influence of Induced Lodging on Pod Distribution and Seed Yield in Soybeans” (col. 1, para. 1); and Cooper (1971) Agronomy J 63 (3):490-93, “Influence of Soybean Production Practices on Lodging and Seed Yield in Highly Productive Environments,” (p. 492, col. 2).
Relative maturity can be influenced by growing  temperature and the amount of daylight.  ISU (2018) online (Iowa State Univ. (“ISU”) Extension and Outreach “Soybean Planting and Decision Tool,” https://crops.extension.iastate.edu/facts/soybean-planting-decision-tool”; see Fig. 4 ).  
Seed size is affected by weather conditions during seed-filling, particularly extreme late season stress.  Wiebold (2015) “Soybean-Seed-Size-Does Not-Affect-Yield-Performance,” CJ{2 and 5) (https://ipm.missouri.edu/ipcm/2008/11/).  Seed size  and can vary as much as 20% within a given variety.  Staton (2017) “Recommendations for planting large soybean seed, MSU Extension,” https://www.canr.msu.edu/news/recommendations_for_planting_large_soybean_seed; CJ{l).
Protein and oil concentrations can be affected by fertilizer application.  Assefa et al. (2019) Front Plant Sci 10:298, ( p. 10, left col., para. 2).
Thus it is clear that any variation in many of the traits between the instant cultivar and the other cultivars represented by the patent applications above can be accounted for by, e.g. differing environmental conditions or backcross generations.  The differences are in degree, not kind.  As none of the traits distinguish the instant cultivar from those claimed the applications listed above, these cultivars are not distinct from the instant claimed plant and thus are obvious variants.  Based on the information available to the Office, there is no way to assess what is expected or unexpected.

The Board of Patent Appeals and Interferences has considered similar fact patterns.
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

MPEP § 2112.01
n a 1992 decision, the Board of Patent Appeals and Interferences decided a question as to whether a progeny plant resulting from a cross to bring in a pest resistance gene by backcrossing in was obvious or whether it resulted in a non-obvious plant.  Appellant cited to differences between the parents and the plant at issue.  USPTO, BPAI Final Decision, Ex parte C, 27 U.S.P.Q.2d 1492, 1497 (BPAI 1992).  The Board, however, held that to overcome a prima facie case of obviousness, the burden is on Applicant to establish differences and/or unobvious results.  Applicant must 
establish that the differences are of practical significance (citing to In re Merck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Klosak , 455 F.2d 1077, 173 USPQ 14 (CCPA 1972); In re D'Ancicco, 439 F.2d 1244, 169 USPQ 303 (CCPA 1971); In re Freeman, 573 F.2d 1237, 197 USPQ 464 (CCPA 1978); and Ex parte Gelles, 22 USPQ2d 1318 (BPAI 1992)).  

Id.  The prior art Patent Eby contemplates backcrossing (col. 24 (top)) to, for example, introduce herbicide resistance (col. 24 (bottom)).
In the McGowen decision, the Board returned to a similar fact pattern.  In this application, Appellant had brought in a declaration illustrating statistically significant differences.  But the Board found that to insufficient to overcome the prima facie case.  The Board held that the results must have a real practical significance.  USPTO, PTAB Final Decision, Ex parte McGowen, Appeal 2019-6060, 2020 BL 236240 (PTAB, 2020), 6 (citing with approval Wm. Wrigley Jr. Co v. Cadbury Adams USA LLC, 683 F.3d 1356, 1363, 03 U.S.P.Q.2d 1130, 1134 (Fed. Cir. 2012)).
The Board faulted the declaration for not distinguishing whether the differences were in degree or kind.  Id., at. 5-6.  The Board found that the differences in the claimed plant were insufficient to show a difference in kind and thus were insufficient under the Federal Circuit’s holding in Harris.  Id., at 6 (citing In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005)).
t is clear that any variation in many of the traits between the instant cultivar and the 49 other cultivars can be accounted for by, e.g. differing environmental conditions or backcross generations.  The differences are in degree, not kind.  As none of the traits distinguish the instant cultivar from those claimed the applications listed above, these cultivars are not distinct and thus are obvious variants.  There is no way for the Office for the office to assess what is expected or unexpected without more detailed knowledge of the plant donor traits and breeding history.
Furthermore, Applicant fails to provide any teachings regarding the statistical significance of the observed and recorded variations.
Eby in the ‘827 Patent teaches introducing glufosinate resistance into the plant (column 8 (1st full para.)  The A5547-127 event is one way to achieve that, with the advantage that it does not otherwise compromise agronomic performance (de Beuckleer (US Patent No. 8,017,756 (2011) (col. 25, ll. 1-36; & col. 26,ll. 34-42).  One of ordinary skill in the art would have been motivated to do so because doing so would confer a herbicide resistance to glufosinate herbicides.   
Thus instant claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of each of the above applications.


Under a similar analysis to that above, claims 1-20 are also rejected on the ground of non-provisional double patenting as being unpatentable over the claims of each of US Patent No. 11,234,405; US Patent No.; 11,206,797; US Patent No. 11,259,495; US Patent No. 11,252,923; and US Patent No. 11,234,406.  Although the pending claims may not be identical to the issued claims, they are not patentably distinct from each other.
Further, as seen above, the prior art Eby Patent, US Patent No. 9,591,827 teaches adding a glufosinate resistance gene.  ‘827 Patent, col. 8 (1st full para.).  The A5547-127 event is an excellent way to achieve that, with the advantage that it does not otherwise compromise agronomic performance.  de Beuckleer (US Patent No. 8,017,756 (2011)) (col. 25, ll. 1-36; & col. 26,ll. 34-42).
The claims of the instant application and each of the above patents are patentably indistinct because the claims differ only in the name of the cultivars in the claims.  These names are in-house designations have no art accepted meaning.  The cultivars all share parents, 11KA71163-56-06 X (11KA71163-56-06(11KA71163-56-06 x OX3009B4-D0YN)) and were made by the same breeding steps.  All the soybean cultivars claimed in the instant and the above patents have yellow seed coats, a dull seed coat luster, yellow cotyledons, ovate leaflets, purple flowers, indeterminate growth and the same resistance genes.  The soybean cultivars claimed in the application and the above patents also share similar values for several other traits such as relative maturity, lodging, plant height, seeds/lb, and% seed oil and protein.
As discussed at length supra in this Office action, several of the listed characteristics can be strongly influenced by the environment.  This argument is incorporated by reference here.
Thus instant claims 1-20 are rejected on the ground of double patenting as being unpatentable over the claims of the above patents.


Conclusion
11.	No claim is allowed.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663    

/GARY JONES/Director, Technology Center 1600